Per Curiam:
On the authority of Schaffer v. Baker Transfer Co. (29 App. Div. 459) and Connaughton v. Sun Printing & Pub. Assn. (73 id. 316), the judgment and order appealed from are reversed and a new trial ordered, with costs to appellant to abide event, unless plaintiff stipulated to reduce the verdict to the sum of $3,000, in which event the judgment as so reduced and the order appealed from are affirmed, without costs. Present—Clarke, P. J., McLaughlin, Scott, Dowling and Smith, JJ. Judgment and order reversed, new trial ordered, with costs to appellant to abide event, unless plaintiff stipulates to reduce verdict to $3,000, in which event the judgment as so modified and order affirmed, without costs. Order to be settled on notice.